Citation Nr: 0029705	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
hydradenitis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to August 
1973.

This appeal arises from a November 1998, Department of 
Veterans Affairs (VARO), Jackson, Mississippi rating 
decision, which denied entitlement to an increased rating for 
hydradenitis, evaluated as 50 percent disabling.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
hydradenitis include include no more than exfoliation, 
exudation, or itching on an exposed or extensive area.


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
hydradenitis are no more than 50 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118 Diagnostic 
Code 7800, 7801, 7806, 7811 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

Historically, the appellant has been followed at the VA for 
his service-connected hydradenitis.  A May 1994 entry 
reported that, although his condition was active, it seemed 
to be under control.  The examiner discussed surgical 
excisions with skin grafting as well as the probable need for 
a diverting colostomy.  However, the appellant did not feel 
as though he was at that point yet, and stated that he would 
consider it if he became more uncomfortable.  The examiner 
recommended that he continue strict hygiene and return in 3 
months.

A January 1997 entry reported that the appellant had a single 
active area over his lower abdomen without evidence of any 
other active disease.  In July 1997, the appellant requested 
Tylox for pain due to a draining area on his lower abdomen.  
He was referred to psychology regarding evaluation of his 
"chronic pain and frequent narcotic use."  However, he 
failed to keep the appointment.

A November 1997 entry reported that the appellant related a 
history of problems for many years with multiple surgeries.  
He claimed that he had been scheduled for surgery on his 
abdomen.  He denied any medical management recently and 
desired pain medication.  The examiner observed 3 to 4 
draining nodules with erythema on his abdomen.   There was a 
contracture/scar in the inguinal crease and scarring from old 
abscesses in the perirectal area.  A trial of Doxycycline was 
recommended with reconsideration of surgery.  In December 
1997, the appellant reported that his condition was worse 
than on his last visit, but acknowledged that it waxed and 
waned.  The examiner observed 2 draining cysts with some 
slight erythema.  The appellant reconsidered surgical 
treatment and pain medication was dispensed.  

Photographs of the appellant's hydradenitis were taken in 
March 1998.  A March 1998 entry reported that the appellant 
was doing well on Doxycycline and had had a decrease in 
drainage of the cyst on his lower abdomen.  He still had a 
few draining cysts on his buttock.  

An April 1998 entry reported that the appellant requested 
Tylox.  The examiner observed that the perineal area had a 
small cyst without tenderness on palpation, redness or 
drainage.  Although Tylox would be recommended for active 
exacerbations of his disease, the examiner denied a refill on 
the narcotic and continued Doxycycline.

A July 1998 entry reported that the appellant complained of a 
cyst on the lower center quadrant of his abdomen for the past 
month with swelling and some seeping under the bandage.  No 
foul odor was detected.  The examiner observed a 5 by 3 cm., 
tender, fluctuant mass over the right lower abdomen.

An August 1998 entry reported that the appellant indicated a 
recurrence of hydradenitis infection above the symphysis 
pubis (in the fold of skin over the area) and wanted 
antibiotics and Tylox for pain.  The examiner noted that he 
was on Doxycycline.  The examiner observed that two areas in 
the fold above the symphysis pubis were bright red without 
purulent drainage.  

A VA examination was conducted in January 1999.  The 
appellant reported a history of numerous surgeries for his 
skin problems since 1973.  He reported trouble behind his 
ears, in his axilla, in his groin bilaterally, and in his 
buttock region.  He stated that these areas flared from time 
to time.  He claimed that he had painful cysts, and that he 
had a fever with them.  He stated that he treated them with 
sitz baths, Doxycycline and Tylox.  He had no theory on how 
they began.  Photographs were again taken.  

A March 1999 entry reported that the appellant had a flare up 
over the weekend with an area around his rectum.  There was 
no drainage at the time.  The examiner assessed that his 
hydradenitis was stable.  In April 1999, his hydradenitis was 
described as resolving.  

Hydradenitis is rating by analogy to eczema. 38 C.F.R. § 4.20 
(1999).  The schedular criteria for eczema call for a maximum 
rating of 50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118 
Diagnostic Code 7806 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  After a careful review 
of the available diagnostic codes and the medical evidence of 
record, the Board finds that diagnostic codes other than 
7806, do not provide a basis to assign an evaluation greater 
than the 50 percent rating currently in effect.

As the veteran currently receives the maximum rating for his 
service-connected hydradenitis, the issue of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is before 
the Board.  In Floyd v. Brown, 9 Vet. App. 88 (1996) the 
Court held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), in the first instance.  Also, VA's General 
Counsel has held that the question of entitlement to a total 
rating based on an extraschedular rating is not inextricably 
intertwined with the question of entitlement to a higher 
schedular rating, and that the proper method of returning the 
case to the RO for further action is by remand rather than 
referral. VAOPGCPREC 6-96.  In the rating action on appeal 
here, however, the RO determined that the evidence did not 
demonstrate that the requirements for extraschedular 
consideration had been met.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

Although surgery was contemplated in May 1994 and December 
1997, other than the previous hospitalizations for the 
excision of cysts, most recently performed in June 1992, the 
records do not indicate or contain references to frequent 
hospitalizations for treatment of service- connected 
hydradenitis.  Regarding employment, the evidence of record 
indicates that the appellant is currently employed without 
special considerations, other than occasional time off from 
work, which was taken into consideration and mentioned in the 
October 1992 rating action that reflects the grant of an 
increased rating of 50 percent.  Therefore, any interference 
with employment has been considered, and the 50 percent 
rating assigned for this disability contemplates such 
interference.  Thus, the RO correctly declined to forward the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular rating.

Here, the preponderance of the evidence is against the claim 
of an increased rating for service-connected hydradenitis.  
Therefore, the benefit of the doubt doctrine contemplated by 
38 U.S.C.A. § 5107 (West 1991) does not apply.


ORDER

Entitlement to an increased rating for the appellant's 
service-connected hydradentitis, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

- 6 -


- 3 -


